Citation Nr: 1828359	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  09-40 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the Board's issuance of the December 29, 2017 decision granting a 20 percent disability rating for left knee degenerative arthritis should be vacated on the basis of an incomplete record.

2.  Entitlement to a rating in excess of 10 percent prior to February 20, 2008 for left knee degenerative arthritis.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to February 20, 2008.  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to August 1965.

These matters came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Board denied a rating in excess of 10 percent for left knee degenerative arthritis prior to February 20, 2008.  Therefore, the Veteran appeal to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Joint Motion for Remand (JMR), the Court vacated the denial of a rating in excess of 10 percent prior to February 20, 2008, and remanded the case to the Board to discuss the findings of the December 2007 VA examination of the left knee and reports of flare-ups.  

In December 2017, the Veteran's attorney submitted additional evidence in support of the claim and waived Agency of Original Jurisdiction (AOJ) review.  In such submission, the issue of entitlement to a TDIU for the period prior to February 20, 2008 was raised, and the Board will take jurisdiction of this issue per Rice v. Shinseki, 22 Vet. App. 477 (2009).

The issue of entitlement to a TDIU for the period prior to November 4, 2003 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  On December 29, 2017, the Board issued a decision granting a 20 percent rating, but no higher, for left knee degenerative arthritis for the period prior to February 20, 2008.

2.  Evidence pertinent to the matter addressed in the December 29, 2017 Board decision was received on December 28, 2017, but had not been associated with the claims file, and was not considered in that decision.

3.  The Veteran's left knee degenerative arthritis is manifested by popping, crepitation, and mild effusion with movement.  

4.  From November 4, 2003, the Veteran's service-connected disabilities preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The Board's issuance of the December 29, 2017 decision was based on an incomplete record and constituted a denial of due process, requiring vacatur of that decision.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

2.  For the period prior to February 20, 2008, the criteria for an initial rating of 20 percent, but no higher, for left knee degenerative arthritis have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5258, 5260, 5261 (2017).

3.  The criteria for a TDIU have been met for the period from November 4, 2003.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904. 

On December 29, 2017, the Board issued a decision granting a 20 percent rating, but no higher, for left knee degenerative arthritis.  VA received documentation from the Veteran's attorney on December 28, 2017 in support of the left knee issue but such submission was not associated with the claims folder at the time of appellate review.  Accordingly, the Board finds that the December 29, 2017 Board decision was based on an incomplete record and violated due process. 

As the December 29, 2017 Board decision denied the Veteran due process of law, that decision must be vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b). 

II.  Duties to Notify & Assist

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

III.  Criteria & Analysis

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  It has been held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), it was held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), it was held that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Although listed on the current code sheet as being rated under DC 5055, the Veteran's left knee degenerative arthritis was initial rated under DC 5003, which provides for a 10 percent rating for arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating for arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003.  When limitation of motion for the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a 10 percent rating should be applied for each such major joint or joint group or minor joints affected. Ratings for limitation of motion for the affected joints are not to be combined with DC 5003.  Id.

The limitation of motion diagnostic codes for the knee are DCs 5260 and 5261.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, a noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § DC 4.71a, DC 5261.

Pertinent to the Board's discussion, a rating is also available under DC 5258 for a cartilage, semilunar, dislocated knee with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71, DC 5258.

At different times during the period on appeal, the Veteran had stated that prior to February 20, 2008 his left knee disability was manifested by pain, difficulty, walking, standing still, and pain on motion.  He is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, these statements are entitled to probative value as to the severity of the left knee disability during this period on appeal.

During the relevant period for consideration, the Veteran was provided with VA examinations in April 2002, January 2007, and December 2007.  The April 2002 examiner found the Veteran to have flexion to 130 degrees, with pain on extreme motion.  The examiner noted some tenderness on range of motion with crepitation.  There was no evidence of instability in the left knee.  Further, there was no evidence of ankylosis.  Id. 

The January 2007 VA examiner found the Veteran to have flexion to 90 degrees, with pain at 90 degrees.  See January 2007 VA examination.  The Veteran had extension to -3 without pain.  There were no additional limitations with repeated motion.  The examiner noted functional limitations including walking and standing and there was a moderate impact on daily activities.  The examiner noted moderate crepitation and mild tenderness.  There was no evidence of instability in the left knee, nor was their evidence of ankylosis.  Id.

At the December 2007 VA examination, the Veteran reported experiencing pain in the left knee since 1990 that he attributed to placing more weight on while walking due to his service-connected right leg disability.  The Veteran reported stiffness and popping sensation on walking; however, no swelling, erythemous changes, giving way, or locking was noted.  He treated his left knee pain with Vicodin three times per day as needed.  He described flare-ups with walking and standing for just five minutes as well as squatting.  Resting and light stretching eased the pain.  The Veteran used a cane for ambulation.  No surgery, episodes of dislocation, or inflammatory arthritis were noted.  X-rays showed advanced degenerative arthritis of the left knee. 

Range of motion on both active and passive motion was tested.  Extension was to -5 degrees and flexion was from -5 degrees to 90 degrees.  The range of motion was noted to be limited by pain, with no additional loss on repetition.  Examination of the left knee revealed tenderness and some effusion at the medial anterior aspect of the left knee as well as crepitation on motion.  However, no erythemous changes, muscle atrophy, muscle spasms, or instability was noted. 

The examiner also noted that the Veteran's left leg was shorter than his right leg by 2 centimeters and opined that this was due to the knee replacement in the right leg that occurred in 1996.  The examiner noted that the Veteran was able to bear weight on both legs, but that he tilted to the side when he walked.  The Veteran was only able to squat down half way and walked with a limp.  Mild genus varus was also noted in the left leg.

VA treatment records reflect occasional complaints of left knee pain during this period.  A February 2003 treatment note reported decreased range of motion bilaterally but failed to provide range of motion for each knee.  A December 2006 progress note reflected the Veteran to have flexion to 90 degrees.  The physician noted joint tenderness and crepitus.  Treatment records from October 2007 noted severe left knee pain and decreased range of motion, but the Veteran's specific range of motion was not provided.  In November 2007, the Veteran noted continuing pain in his left knee.  See November 7, 2007 VA treatment record.  Further, VA treatment records during this period contain no evidence of ankylosis, malunion or loss of use. 

In December 2017, a private physician, D.B.M., M.D., reviewed the Veteran's medical reports and provide a summary of the records; he also interviewed the Veteran via telephone.  He offered an opinion regarding the Veteran's left knee for the period prior to February 20, 2008.  Dr. D.B.M. opined that the 10 percent rating in effect for his left knee does not accurately depict the severity of his left knee symptoms.  The examiner stated that it took years to develop the severe end-stage-arthritic condition that the Veteran was noted to have in his left knee as of 2002.  Dr. D.B.M. opined that from 2001 to 2008 his left knee disability was severe in nature.  Dr. D.B.M. explained that the ability of the musculoskeletal system to have a normal functioning joint depends on the involved joint to be able to perform its normal function with normal speed, excursion, strength, coordination, endurance, and without pain.  He could not sit for long periods of time as of July 2001 without experiencing pain in his left knee that would cause him to have to stand up and move about.  12/22/2017 Medical Treatment Record-Non-Government Facility.

Based on the review of the evidence of record, to include the above summarized examination reports, the Veteran is not entitled to a higher rating for limitation of range of motion for the left knee prior to February 20, 2008.  The Veteran's flare-ups occurred on standing and walking for only a few minutes, as well as with squatting.  These activities all occurred as a necessary part of the range of motion testing conducted during the examination.  Further, the examiner reported that the range of motion of the left knee recorded during the examination was limited on extension to -5 degrees and on flexion to 90 degrees because of pain.  Further, despite the examination finding of flexion to 130 degrees with pain on extreme motion, there was no showing of any functional impact of such pain on the Veteran's range of motion.  Again, pain alone is an insufficient basis for an increased rating; there must be a showing of additional functional limitation.  Mitchell.  Thus, the range of motion reported, even when considering limitation due to pain and during flare-ups does not warrant a higher rating under DCs 5260 or 5261.

While an increased rating is not warranted based on limitation of motion, the Board finds support for assignment of a 20 percent rating prior to February 20, 2008, under DC 5258.  The Veteran reported a stiff and a popping sensation when walking, and the examiner noted tenderness, some effusion at the medial aspect, and crepitation on motion without instability.  Similarly, in a December 2006 VA treatment record, joint tenderness and crepitation was noted.  Therefore, a 20 percent rating under DC 5258, which contemplates episodes of pain and effusion is warranted for the period from August 8, 2001, which constitutes the date service connection was established for the left knee disability.  

According to a General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  Compensable limitation of extension is not shown so such opinion is inapplicable.  

With regard to Diagnostic Code 5257, there is no objective of instability or subluxation to warrant a separate compensable rating under this diagnostic criteria.  With regard to the other potentially applicable rating codes, DC 5256 provides a higher rating for ankylosis of the knee; however, ankylosis of the knee joint has not been shown.  DC 5262 allows for evaluations ranging from 10 to 40 percent for tibia and fibular impairment when there is nonunion with loose motion requiring a brace or malunion with knee or ankle disability; however, tibia and fibular impairment has not been shown.

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In finding that a higher evaluation is not warranted for any period, the Board has considered the Veteran's subjective complaints, as well as whether there is additional functional loss due to lack of endurance, weakness, fatigue, and pain per 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in awarding the 20 percent pursuant to Diagnostic Codes 5055-5258.  

The Board notes again that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. § 4.40.  The findings reflected in the examination reports and treatment records do not support a rating in excess of the rating already in effect.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and limitations due to his left knee disability, the disability rating in effect takes into consideration the Veteran's functional loss associated with his left knee disability.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for higher ratings.  

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's impairment of the left knee does not suggest that he has sufficient symptoms for the period prior to February 20, 2008, so as to warrant the assignment of an evaluation in excess of the 20 percent awarded in this decision.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

Finally, the Veteran reported taking Vicodin three times a day as needed for pain.  As this indicates periodic or occasional use of the medication, it is unclear whether he was examined after taking Vicodin.  Considering that the examination occurred a decade ago, inquiry as to the effects of a medication that the Veteran may or may not have taken prior to the examination would be speculative and not likely produce any probative findings.  See 38 C.F.R. § 3.159 (d).  Rather, such development would likely only delay the claim, with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

For all the foregoing reasons, the Board finds ratings in excess of 10 percent for limitation of motion and in excess of 20 percent for symptoms associated with cartilage impairment under DC 5258 are not warranted for any portion of the rating period on appeal. 

IV.  Entitlement to a TDIU for the period prior to February 20, 2008

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

In a September 2008 decision, the Board granted entitlement to a TDIU.  In a September 2008 rating decision, the RO implemented the Board's grant, assigning an effective date of April 1, 2009.  

In the December 2017 submission, the Veteran raised the issue of entitlement to a TDIU for the period prior to February 20, 2008.  

Service connection is in effect for residuals, fracture, right femur, status post total right knee replacement (10% 08/07/1965; 20% 08/02/1996; 30% 10/09/1990; 100% 08/06/1996; 30% 10/01/1997); scar, right forehead (10% 08/07/1965; 30% 11/04/2003); degenerative arthritis, left knee, status post arthroplasty (20% 08/08/2001; 100% 02/20/2008; 30% 04/01/2009); skin grant scar of the left thigh (0% 08/07/1965; 10% 11/03/2003).  His combined rating is 69 percent, rounded up to 70 percent from November 4, 2003.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met from November 4, 2003, but from June 30, 2001 to November 3, 2003, his combined rating is only 50 percent.  Thus, his combined rating does not meet the schedular criteria for the period prior to November 4, 2003. 

It is noted that as a 100 percent rating and special monthly compensation (SMC) per 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) are in effect from February 20, 2008 to March 31, 2009, with regard to the left knee degenerative arthritis.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities indicates that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 314 n.2 (2011) (finding entitlement to TDIU mooted from the effective date of a 100% schedular disability rating); see also Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  (The Board recognizes Bradley v. Peake, 22 Vet.App. 280 (2008), which essentially holds that an award of TDIU could still be permissible concurrently with a 100 percent schedular rating assignment in a case where the TDIU is shown to be solely due to disability other than that contemplated by the total rating assignment- this is not the case here.)

The Board has determined that a TDIU is warranted effective November 4, 2003, as the evidence of record supports a finding that the Veteran's service-connected disabilities precluded gainful employment from the date his service-connected disabilities meet the schedular criteria for a TDIU.  

The Veteran was awarded SSA disability benefits effective November 17, 2000 due to his colon cancer with a secondary diagnosis of depression.  11/01/2002 SSA-831 Disability Determination and Transmittal.

In September 2003, the Veteran testified that due to pain in his left knee, it has become difficult for him to find employment for the past two years.  As an electronic technician, he would sit down and repair electronic computer boards or any type of electrical board, and he sometimes had to get up to pick up parts but most of the day he would sit down.  Sitting down for long periods would result in leg stiffness once he stood up.  09/15/2003 Hearing Testimony at 11.  

In November 2003, the Veteran claimed entitlement to a TDIU, asserting that he last worked and became too disabled to work on June 30, 2001, due to his right and left knee disabilities.  Prior to this, he worked in a full time capacity in electrical repair from January 1996 to June 2001.  11/04/2003 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.

A December 2007 VA examination reflects the VA examiner's opinion regarding the Veteran's functional impairment associated with his knees.  The Veteran had been an electronic technician throughout his work life.  The job was mostly sedentary.  The job required prolonged sitting to repair electronics.  The Veteran reported right knee pain on prolonged sitting in 2001.  He had to change positions from time to time so he quit his job.  He was unable to sit for prolonged periods so he was unfit for sedentary employment.  The Veteran had a bilateral knee condition and was unable to engage in prolonged walking and was unable to lift so he was unfit for physical employment.  As his employment as an electronic technician required prolonged sitting with having to move or change his positions from time to time, the examiner opined that his current knee conditions limited his sedentary employment.  12/03/2007 VA Examination.

In December 2017, Dr. D.B.M. reviewed the evidence of record and provided a summary and provided an opinion regarding the Veteran's employability prior to February 20, 2008.  Dr. D.B.M. opined that the Veteran has not been able to secure and follow substantially gainful employment since July 2001, as the medical records on file reflect that the Veteran would have had difficulty performing the job that he had done from 1991 to 2001.  

Affording the Veteran the benefit of the doubt, the Board finds evidentiary support to conclude that his service-connected disabilities, specifically his bilateral knee disabilities, precluded substantially gainful employment for the period from November 4, 2003 to February 19, 2008.  His symptomatology associated with his bilateral knee disabilities affects his ability to maintain gainful employment, as he is unable to consistently function in an industrial capacity due to the symptoms associated with sitting for long periods of time.  Thus, for the above reasons, entitlement to a TDIU is granted from November 4, 2003, which corresponds to the date his service-connected disabilities meet the schedular criteria for a TDIU.  


ORDER

For the period from August 8, 2001 to February 19, 2008, a separate 20 percent rating, but no higher, for left knee arthritis is granted.

Entitlement to a TDIU is granted from November 4, 2003.


REMAND

The Veteran asserts that his bilateral knee disabilities affected his employment as of July 1, 2001.  The Board notes that from July 1 to August 7, 2001, service connection had not been established for his left knee disability.  Also, for the period from July 1, 2001 to November 3, 2003, his service-connected disabilities do not the minimum scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).  

In light of the Veteran's assertions and Dr. D.B.M.'s opinion, the TDIU matter should be submitted to the Director, Compensation Service, for extraschedular consideration per § 4.16(b) for the period from July 1, 2001 to November 3, 2003.  




Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for a TDIU per § 4.16(b) to the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disability precludes the Veteran from participating in gainful employment for any period from July 1, 2001 to November 3, 2003.

2.  After completion of the above, readjudicate entitlement to a TDIU for the period prior to November 4, 2003, considering all relevant evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


